Citation Nr: 0713693	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-40 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to October 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a rating in 
excess of 30 percent for PTSD.  An October 2004 rating 
decision increased the rating to 50 percent, effective from 
February 20, 2004.  The veteran has not expressed 
disagreement with the effective date assigned.  As he has 
continued to express dissatisfaction with the 50 percent 
rating, and the rating is less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  In December 2006, the veteran 
submitted additional evidence with a waiver of RO initial 
consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A December 2006 statement from the veteran and April 2007 
written argument from his representative indicates the 
veteran's PTSD has gotten worse since his last VA examination 
in June 2004.  Worsening symptoms have included lack of 
focus; increased sleep disturbance; nightmares; becoming 
easily angered; social isolation; and crying for inexplicable 
reasons.  In light of the allegations of worsening and the 
extent of time since he was last examined, the veteran should 
be afforded another VA examination.  38 C.F.R. § 3.327(a).  

In December 2006, the veteran also stated he was possibly 
going to be admitted to a twelve-week PTSD treatment program 
in Waco.  He did not indicate whether this treatment program 
was at a private treatment facility or through VA.  Records 
of participation in a PTSD program would be relevant evidence 
in the matter at hand, and should be secured.
The record also shows that the veteran has been receiving 
medical treatment through the Central Texas Veterans Health 
Care System.  In December 2006, the veteran submitted a 
December 2006 VA psychiatry note.  Prior to this note, the 
most recent VA treatment record in his file is dated in May 
2005, suggesting that further VA treatment records are 
outstanding.  VA treatment records are constructively of 
record and must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the veteran to 
identify all private health care 
providers, if any, that have treated him 
for PTSD and any inpatient programs to 
which he has been admitted.  He should be 
asked to provide authorizations for 
release for all records of any such 
treatment or evaluation.  The RO must 
obtain copies of all records (that are not 
already associated with the claims file) 
of any private or VA treatment the veteran 
has received for his psychiatric 
disability since May 2005.

2. The RO should then arrange for the 
veteran to be afforded an examination by a 
psychiatrist to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder (to include all evidence 
added since the June 2004 VA examination) 
must be reviewed and considered by the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner should 
review the criteria for ratings in excess 
of 50 percent, and should note the 
presence or absence of each symptom in 
those criteria (and, if present, the 
frequency and severity of each).  The 
examiner should also opine regarding the 
extent of the veteran's social and 
occupational impairment, commenting on 
whether his PTSD symptoms cause him to 
have deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


